Action for money had and received. There was judgment for the plaintiff, and defendant appeals.
The assignments of error relate only to the action of the court in overruling defendant's motion to suppress the depositions of certain witnesses for the plaintiff, in giving the affirmative charge for the plaintiff, and refusing a like charge requested by defendant. These assignments of error present questions which are here reviewable only by bill of exceptions. Mauney v. Elec., etc., Co., 210 Ala. 554,98 So. 874; Sov. Camp, W. O. W., v. Ward, 201 Ala. 446, 78 So. 824; Wood v. McClure, 209 Ala. 523, 96 So. 577; Garner v. Thach,208 Ala. 11, 93 So. 416; Allen v. Mendelsohn  Son, 207 Ala. 527,93 So. 416, 31 A.L.R. 1063. There is no bill of exceptions.
There are no assignments of error based upon the record proper. It results, therefore, that the judgment will be affirmed.
Affirmed.
SAYRE, BOULDIN, and BROWN, JJ., concur.